Case 2:18-cv-09531-JLS-DFM Document 72 Filed 10/18/19 Page 1 of 2 Page ID #:524



  1   SCOTT A. KRONLAND (SBN 171693)
      skronland@altshulerberzon.com
  2   P. CASEY PITTS (SBN 262463)
  3   cpitts@altshulerberzon.com
      ALTSHULER BERZON LLP
  4   177 Post Street, Suite 300
      San Francisco, CA 94108
  5   Telephone: (415) 421-7151
      Facsimile: (415) 362-8064
  6
  7   IRA L. GOTTLIEB (SBN 103236)
      igottlieb@bushgottlieb.com
  8   BUSH GOTTLIEB, A Law Corporation
      801 North Brand Boulevard, Suite 950
  9   Glendale, California 91203-1260
 10   Telephone: (818) 973-3200
      Facsimile: (818) 973-3201
 11
      Attorneys for Defendant United Teachers Los Angeles
 12
 13                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 14
          THOMAS FEW,                                CASE NO: 2:18-cv-09531-JLS-DFM
 15
 16                    Plaintiff,                    UTLA’S NOTICE OF MOTION AND
                 v.                                  MOTION FOR SUMMARY
 17
                                                     JUDGMENT
 18       UNITED TEACHERS LOS ANGELES,
          et al.,                                    Hearing Date: Dec. 13, 2019
 19
                                                     Hearing Time: 10:30 a.m.*
 20                           Defendants.            Location:     Courtroom 10A
 21
                                                     Hon. Josephine L. Staton
 22
 23
 24
 25
 26
 27
      *
 28       The parties will submit a request to waive oral argument on their motions for
          summary judgment.

          UTLA’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
Case 2:18-cv-09531-JLS-DFM Document 72 Filed 10/18/19 Page 2 of 2 Page ID #:525




  1                        NOTICE OF MOTION AND MOTION
  2         Please take notice that defendant United Teachers Los Angeles (“UTLA”)
  3   will, and hereby does, move for an order of summary judgment pursuant to Federal
  4   Rule of Civil Procedure 56 on the ground that Plaintiff’s remaining claim, Count I
  5   of the First Amended Complaint (Dkt. 38), fails as a matter of law on the
  6   undisputed facts.
  7         This motion is made following the conference of counsel pursuant to Local
  8   Rule 7-3, which took place on October 11, 2019.
  9         This motion is set for hearing on December 13, 2019, at 10:30 a.m. in
 10   Courtroom 10A, 10th Floor, 411 W. Fourth Street, Santa Ana, California, before the
 11   Honorable Josephine L. Staton. The parties will submit a request to waive oral
 12   argument on this motion and any other motions for summary judgment set for
 13   hearing on that date. This motion is based on the accompanying Memorandum of
 14   Points and Authorities, the parties’ agreed-upon Statement of Undisputed Facts and
 15   accompanying exhibits, UTLA’s Statement of Uncontroverted Material Facts and
 16   Conclusions of Law, the Declaration of Harry Mar, the complete files and records
 17   of this action, and such other matters as the Court may properly consider in ruling
 18   on the motion.
 19   Dated: October 18, 2019         Respectfully submitted,
 20
                                      By:          /s/P. Casey Pitts
 21                                                P. Casey Pitts
 22
                                            SCOTT A. KRONLAND
 23                                         P. CASEY PITTS
                                            ALTSHULER BERZON LLP
 24
                                            IRA L. GOTTLIEB
 25                                         BUSH GOTTLIEB, A Law Corporation
 26
                                            Attorneys for Defendant
 27                                         United Teachers Los Angeles
 28

                                               1
       UTLA’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT, No. 2:18-cv-09531-JLS-DFM
